Two proceedings pursuant to section 298 of the Executive Law, each to review a separate order of the State Human Rights Appeal Board dated July 13, 1973, which affirmed a separate order of the State Division of Human Rights dated August 24, 1972, inter alla finding petitioner «uilty of discriminating as to race, color and national origin with respect *568to available housing accommodations; and in each proceeding the Division of Human Rights has cross-moved to enforce the order of the Appeal Board involved in that proceeding. Petitions dismissed on the merits and both cross motions granted, without costs. No opinion. Shapiro, Acting P. J., Christ, Brennan and Benjamin, JJ., concur.